Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 1 of 18 PageID #:
                                    4536
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 2 of 18 PageID #:
                                    4537
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 3 of 18 PageID #:
                                    4538
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 4 of 18 PageID #:
                                    4539
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 5 of 18 PageID #:
                                    4540
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 6 of 18 PageID #:
                                    4541
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 7 of 18 PageID #:
                                    4542
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 8 of 18 PageID #:
                                    4543
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 9 of 18 PageID #:
                                    4544
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 10 of 18 PageID #:
                                     4545
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 11 of 18 PageID #:
                                     4546
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 12 of 18 PageID #:
                                     4547
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 13 of 18 PageID #:
                                     4548
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 14 of 18 PageID #:
                                     4549
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 15 of 18 PageID #:
                                     4550
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 16 of 18 PageID #:
                                     4551
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 17 of 18 PageID #:
                                     4552
Case 1:17-cv-00052-IMK-MJA Document 123-8 Filed 07/29/19 Page 18 of 18 PageID #:
                                     4553
